Title: From Thomas Jefferson to George Wythe, 11 September 1792
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Monticello Sep. 11. 1792.

I have duly received your favors referring to me the size and execution of the seal for your court, and as I can best decide on this after a consultation with the artist and due enquiry from him, I refer it till my return to Philadelphia which will now be within about ten days.—As I propose to return home to reside at the close of the next session of Congress I hope I shall then have opportunities of sometimes seeing you, and perhaps be able to induce you to see this part of our country.  In all times and places I shall ever be with the sincerest attachment Dear Sir your affectionate friend & servant

Th: Jefferson

